Citation Nr: 0019844	
Decision Date: 07/28/00    Archive Date: 08/02/00

DOCKET NO.  99-06 138	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from January to October 
1952. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1998 rating action of a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The case 
was most recently certified to the Board by the Newark, New 
Jersey RO.  


FINDINGS OF FACT

Evidence received since a June 1953 Board decision, when 
considered alone or in conjunction with all of the evidence 
of record, is not new and probative of the issue at hand, and 
thus is not so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The June 1953 Board decision, which denied service 
connection for lumbarization of first sacral vertebra on left 
with sclerosis of joint space , is final.  38 U.S.C.A. § 7104 
(West 1991).  

2.  Evidence submitted since the June 1953 Board decision is 
not new and material.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Background

In a June 1953 decision, the Board confirmed a December 1952 
RO decision which denied the veteran's original claim of 
service connection for "lumbarization of first sacral 
vertebra on left with sclerosis of joint space."  Evidence 
considered at that time included service medical records and 
the veteran's statements.  The Board noted that the back 
condition diagnosed as lumbarization of first sacral vertebra 
with sclerosis of joint space was a constitutional or 
development abnormality and was not considered as a 
disability within the meaning of applicable law.  It was 
further noted that clinical data indicated a pre-service 
injury to the back with subsequent chronic backache.  Service 
medical records did not show any additional disability 
resulting from disease or injury incurred in service or an 
increase in severity of the pre-existing chronic condition 
during service.  That decision is final.  

The veteran initiated the action presently on appeal by 
submitting a claim of service connection for lower back 
injury in March 1998.  Recently submitted evidence includes 
duplicates of excerpts of service medical records, extracts 
of military hospital records obtained from the Surgeon 
General's Office (SGO), private medical records detailing 
treatment received in 1998, the report of an April 1998 VA 
examination and the veteran's statements.  

The information received from the SGO notes that the veteran 
was seen in June 1952 for congenital abnormalities of the 
lumbosacral region which were considered to have existed 
prior to entry into service.  Those records further noted 
that the veteran was returned to duty pending separation for 
medical reasons and the disability was not considered to have 
been incurred in the line of duty, rather it had pre-existed 
service.  

Private medical records detail treatment received by the 
veteran in 1998 for complaints of back pain.  In a January 
1998 letter, a physician noted that the veteran had 
experienced back pain "over the years" which had responded 
to some therapy but had increased in severity of the previous 
two months.  It was noted that an MRI study had revealed a 
congenitally narrowed spinal canal with disc bulges and facet 
hypertrophy.   

The veteran presented to a VA examination in April 1998 at 
which time he reported a history of back pain beginning 
during basic training, which increased in severity and 
eventually led to hospitalization and discharge from service.  
The examiner noted that, after separation from service, the 
veteran worked as a carpet cleaner until his retirement two 
years prior.  The veteran reported that his back did not 
bother him until 1997.  He reportedly attempted to treat 
himself, then sought professional treatment in January 1998.  
The VA examiner reviewed and commented on the report of a 
January 1998 MRI study conducted by a private physician.  
Following physical examination, it was the VA examiner's 
impression that the veteran currently had a normal back 
examination, although his back had been bothering him 
recently. 

The veteran reiterated his claims in numerous written 
statements.  

II.  Analysis

Where there is a prior final Board decision, the claim may 
not be reopened and allowed, and a claim based on the same 
factual basis may not be considered, unless new and material 
evidence is presented.  38 U.S.C.A. §§ 5108, 7104.  When a 
claimant seeks to reopen a final decision based on new and 
material evidence, a three-step analysis must be applied.  
Winters v. West, 12 Vet. App. 203 (1999).  The first step is 
to determine whether the evidence received since the last 
final disallowance of the claim is new and material under 38 
C.F.R. § 3.156(a).  If the evidence is new and material, the 
claim is reopened and it must then be determined whether the 
claim, as reopened, is well grounded in terms of all the 
evidence in support of the claim, generally presuming the 
credibility of that evidence.  Elkins v. West, 12 Vet. 
App. 209 (1999).  If the claim is not well grounded, that is 
the end of the matter.  If the claim is found to be well 
grounded, then the merits of the claim may be evaluated after 
ensuring that the duty to assist under 38 U.S.C.A. § 5107 has 
been met.  Id.  

Title 38 Code of Federal Regulations, Section 3.156(a) 
provides that "new and material evidence" is evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See also Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  Finally, the credibility of new 
evidence is presumed for the limited purpose of determining 
whether it is material.  Justus v. Principi, 3 Vet. App. 510 
(1992).

Evidence submitted since the June 1953 Board decision 
includes records of recent treatment for back pain and 
duplicates of excerpts of service medical records.  The Board 
notes that, while some of the evidence may be new, in that it 
was not previously of record, none of the evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  In this respect, the 
recently submitted evidence shows little more than was 
previously known; i.e., that the veteran has a low back 
condition.  The basis of the previous Board denial was that 
the veteran's low back condition had pre-existed service and 
not been aggravated therein.  None of the additional evidence 
addresses the onset or the etiology of the veteran's back 
condition.  While the April 1998 VA examination included the 
veteran's self-reported history of the onset of back pain 
during service, no back disability was diagnosed at that 
time.  In addition, the veteran, as a lay person, is not 
competent to offer an opinion concerning the etiology of a 
current disability; his opinion is insufficient to reopen the 
claim.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, 
there remains no competent evidence that a current back 
condition was incurred in or aggravated by service.  
Therefore, the evidence submitted since the June 1953 Board 
decision is not new and material, and the claim is not 
reopened. 

In reviewing this claim, the Board has considered whether the 
case should be remanded for consideration consistent with 
Hodge because in the June 1998 rating decision the RO 
utilized the now invalid test for materiality detailed in 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The Board must 
find, however, that a remand to the RO for consideration 
consistent with Hodge and the applicability of Bernard 	v. 
Brown, 4 Vet. App. 384 (1993) is unnecessary.  The RO 
provided the veteran with the provisions of 38 C.F.R. § 
3.156(a) in the March 1999 statement of the case (SOC).  In 
explaining the basis of its decision, the RO did not indicate 
that the basis for its determination was a finding that 
additional evidence failed to raise a "reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both old and new, would change the prior 
outcome."  Thus, the denial of the claim was not based upon 
the now-invalid Colvin test for materiality.  As such, remand 
so that the RO could apply the Hodge standard would serve no 
useful purposes.  Vargas-Gonzalez v. West, 12 Vet. App. 321, 
327 (1999).  


ORDER

New and material evidence to reopen the claim of service 
connection for a low back condition has not been submitted.  
The appeal is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

